DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 12-18, 23, 24, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koya US 2013/0043502.
Regarding claims 1,18, Koya shows in fig.6, an LED filament comprising: an underlying layer (14) [0044] exhibiting a first appearance at a first temperature; and an over-coated layer (17) [0033] comprising a thermochromic material (thermosetting or thermoplastic resin facilitates the change of color) that exhibits at the first temperature (induced by the light exitment), a preselected appearance other than the first appearance, and at a second temperature, a transparent or translucent appearance [0044]; a layer comprising a mixture of phosphor and thermochromic material (14)[0033] that causes the LED filament to exhibit a preselected appearance at a first temperature, and to become transparent or translucent to light at a second temperature [0033].
As far as the appearance at a first temperature and the second temperature, It would have been obvious to one having ordinary skill in the art at the time of the invention was made to select the material as provided in the prior art to have the first and second temperature, for example the thermochromic material of layer 14 and also the phosphor material of 17 will induced the temperature change depending on the light excitation. Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07
Regarding claim 2, Koya shows in fig.6, an LED filament, wherein the underlying layer (17) comprises a phosphor material [0043, 0049]. 
Regarding claims 7, 23, Koya shows in fig.6, an LED filament, wherein the underlying layer comprises a phosphor material (17) with an absorbing agent. 

Regarding claims 9, 24, Koya shows in fig.6, an LED filament, wherein the first temperature is a non-operating temperature of the LED filament [0033]. 
Regarding claims 12, 27, Koya shows in fig.6, an LED filament, wherein the preselected appearance comprises a preselected color [0033]. 
Regarding claims 13, 28, Koya shows in fig.6, an LED filament, wherein the preselected color comprises a black, gray, red, yellow, green, blue, or purple color [0033]. 
Regarding claims 14, 29, Koya shows in fig.6, an LED filament, wherein the preselected appearance comprises a pattern [0033] (different sets of colors are disclosed). 
Regarding claims 15, 30 Koya shows in fig.6, an LED filament, an LED filament wherein the second temperature is above the first temperature (different color will yield different temperature) [0033]. 
Regarding claims 16, 31, Koya shows in fig.6, an LED filament, an LED filament of wherein the second temperature is an operating temperature of the LED filament [0033]. 
Regarding claims 17, 32, Koya shows in fig.6, an LED filament, a lighting apparatus comprising the overcoated LED filament (fig.10A).
Claims 3,4,5,19,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koya as applied to claims 1, 2, 7-9, 12-18, 23,24, 27-32 and further in view of Hayashi US 2016/0351760.

Regarding claims 3, 4, 5,19,20,21, Koya differs from the claimed invention because he does not explicitly disclose a device wherein the underlying layer comprises a phosphor material with a doped phosphor and a fluoride host; wherein the underlying layer comprises PFS phosphor (K.sub.2SiF.sub.6:Mn.sup.4+); wherein the underlying layer comprises a garnet phosphor.
Hayashi discloses a device wherein the underlying layer comprises a phosphor material with a doped phosphor and a fluoride host [0119, 0120]; wherein the underlying layer comprises PFS phosphor (K.sub.2SiF.sub.6:Mn.sup.4+) [0119, 0120]; wherein the underlying layer comprises a garnet phosphor [0165]. 
Hayashi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Koya. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Koya in the device of Koya because it will help suppress the degradation of the wavelength-conversion material, so that good color tone can be kept [0119].
Claims 11,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koya as applied to claims 1, 2, 7-9, 12-18, 23,24, 27-32 and further in view of Pfeffer US 2019/0195456.
Regarding claims 11, 26, Koya differs from the claimed invention because he does not explicitly disclose a device wherein the thermochromic material comprises a leuco dye microencapsulated with a polymer material.
Pfeffer discloses [0065] a device wherein the thermochromic material comprises a leuco dye microencapsulated with a polymer material.
.
Claims 6,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koya as applied to claims 1, 2, 7-9, 12-18, 23,24, 27-32 and further in view of Mu US 2019/0148605.
Regarding claims 6, 22, Koya differs from the claimed invention because he does not explicitly disclose a device wherein the underlying layer comprises a Europium-doped red nitride phosphor. 
Mu discloses [0077] a device wherein the underlying layer comprises a Europium-doped red nitride phosphor. 
Mu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Koya. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Mu in the device of Koya because it will provide warm white light output with improved system efficacy [0082].
Claims 10,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koya as applied to claims 1, 2, 7-9, 12-18, 23,24, 27-32 and further in view of Tiwari US 2019/0139943.

Koya differs from the claimed invention because he does not explicitly disclose a device wherein a thermochromic layer is loaded into a substrate.
Tiwari discloses in [0033] and shows in fig.8B, 8C, a device wherein a thermochromic layer (830) is loaded into a substrate.
Tiwari is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Koya. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Tiwari in the device of Koya because it will maintain a luminous flux efficiency [0039].
Pertinent art
Oh US 2016/0049560 and Ikeda US 2017/0062684 are pertinent arts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813